Citation Nr: 1646361	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  11-01 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for glaucoma, to include as secondary to type II diabetes mellitus. 

2.  Entitlement to service connection for a skin disorder, to include as secondary to herbicide or chemical exposure or as secondary to type II diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Theodore Jarvi, Attorney


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1975 to December 1979. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA).

Although the Veteran perfected a separate appeal in February 2016 for the issues contained in the January 2016 Statement of the Case, and the appeal was certified to the Board, the Veteran has not yet been afforded his requested videoconference hearing, which the RO notified him in March 2016 that they were in the process of scheduling.  A July 2016 correspondence from the RO also advised the Veteran's attorney that the issues were certified to the Board, but that if there is a pending hearing request that the Board cannot take action on those issues.  Therefore, those issues are not being adjudicated in this decision.  

The issues of compensation for an eligible dependent and reimbursement of medical expenses have been raised by the record in August 2016 statements from the Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

First, the Veteran mentioned in November 2014 at the VA medical center (VAMC) that he had been seeing a private eye specialist for 20 years.  The RO/Appeals Management Center (AMC) should attempt to obtain these records upon remand. 

Next, the Veteran was afforded VA examinations for his claimed glaucoma and his claimed skin condition in June 2015.  For the eye condition, the VA examiner stated that the Veteran's diabetes mellitus was diagnosed several years after treatment for increased intraocular pressure was initiated, so the glaucoma/increased intraocular pressure is "not a result of diabetes mellitus," but did not opine on whether the Veteran's glaucoma could be aggravated by his service-connected diabetes.  Therefore, upon remand an addendum opinion should be provided on aggravation.  

Next, regarding the Veteran's skin condition examination, an October 2012 private clinician found that the Veteran had symptoms of porphyria variegate which the clinician noted has been reported after dioxin exposure, however the clinician did not state whether in the instant case the Veteran's skin condition was as likely as not due to dioxin exposure in service.  In December 2012 VAMC records, the VA physician noted that the Veteran underwent a urine and serum porphyria evaluation which provided negative results.  Instead the VA physician noted that the Veteran's skin disorder was consistent with psoriasis.  Recent porphyria testing from March 2015 appeared to note that the Veteran's urine testing was not consistent with porphyria at that time and that he needed further testing, but there is no evidence of further testing.  The June 2015 VA examiner did not render a diagnosis of porphyria variegate, but indicated that he did not review the entire claims file.  Therefore the Board finds a new examination is warranted and that any testing necessary should be completed to confirm or rule out a diagnosis of porphyria variegate, after review of the entire claims file.  The examiner should then opine on whether any skin condition was caused or aggravated by service or service-connected diabetes mellitus.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining appropriate authorization from the Veteran, obtain any outstanding relevant private treatment records from the Veteran's private eye specialist. 

2.  Return the matter to the June 2015 examiner that conducted the eye examination to obtain an addendum to their opinion.  If unavailable, schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and etiology of his claimed glaucoma.  The electronic claims folder and a copy of this Remand should be made available to the medical professional.  The examiner must review the record, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence, including the private opinions and articles submitted by the Veteran.  A notation to the effect that this record review took place shall be included in the report of the examiner.

The examiner should answer the following questions: 

(a) If any additional evidence has been associated with the claims file based on the above development, would the examiner change or amend any of the opinions in the June 2015 examination.  

b) Is it at least as likely as not (i.e., 50 percent or greater probability) that currently diagnosed glaucoma was aggravated by the Veteran's service-connected type II diabetes mellitus disability.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility; rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. 

"Aggravation" is defined as a permanent increase in the severity of the underlying disability beyond its natural progression.  Temporary flare-ups would not be considered aggravation.

A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

3.  Schedule the Veteran for a VA skin examination to assist in determining the nature and etiology of any skin disorder.  The electronic claims folder and a copy of this Remand should be made available to the medical professional.  The examiner must review the record, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence, including the private opinions and articles submitted by the Veteran.  A notation to the effect that this record review took place shall be included in the report of the examiner.

The examiner should then respond to the following: 

a)  Provide a diagnosis for any skin disorder found on examination.

The examiner should specifically state whether the Veteran has had a diagnosis of porphyria variegate at any time during the appeal period.  If the examiner finds the Veteran does not have a diagnosis of porphyria variegate he or she should provide a rationale and to the extent possible reconcile the differences with the October 2012 private records finding the Veteran's symptoms consistent with porphyria variegate. 

Any testing necessary should be completed to confirm or rule out a diagnosis.  

b)  Is it at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed skin disorder is related to service, to include the verified in-service chemical exposure (not Agent Orange).

c)  Is it at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed skin disorder was caused or aggravated by his service-connected type II diabetes mellitus disability.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility; rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. 

"Aggravation" is defined as a permanent increase in the severity of the underlying disability beyond its natural progression.  Temporary flare-ups would not be considered aggravation.

A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining issues in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case, and should afford them the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


